DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/572,637 filled on 09/17/2019.
Claims 1-20 are presented for examination.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Takenaka et al. (US 5432417 A) teaches a gait control method fora biped robot (See Abstract and Fig. 1A, discloses “a biped walking robot having a body and two legs each connected to the body through a hip joint and each having ankle joint adjacent to its foot portion”, and see Fig. 17, discloses “the foot drive method”), comprising the following steps:
obtaining six-dimensional force information (See Col. 5, lines 35-69, “the ground reaction forces acting on the rearward foot and the forward foot are detected from the outputs of the six-dimensional force and torque sensors mounted on the legs, the total actual ground reaction force is calculated as the resultant of the two detected forces”, and Col. 6, lines 52-63, “detecting the six-dimensional force”), and determining a motion state of two legs of the biped robot based on the six-dimensional force information (See a fourth embodiment, Fig. 13, Col. 9, lines 48-62, “After the detection values of the six dimensional force and torque sensors have been fetched in step S400, control passes to step S402 in which the actual moment produced around the target ZMP position is determined”, which constitutes the claimed feature);
calculating a zero moment point (ZMP) position of each of the two legs of the biped robot based on the six-dimensional force information (See Fourth embodiment, Fig. 13, lines 48-62, “determine the actual moment produced around the target ZMP position”);
determming a ZMP expected value of each of the two legs in real time based on the motion state and body posture data of the biped robot (See Col. 17, lines 17-22, “the walking pattern is determined real time during walking.”);
Takenaka et al. further discloses in his another publication, US 2005/0110448, Para. [0638], [0735], “correcting body posture angle Mrfdmd, and the compensated total floor reaction force's moment Mdmd”.
Another prior art, Goulding (US 2011/0231050) teaches in Para. [008], “the two offset legs walk in a predominately bipedal gait with the single in-line leg implementing a hopping motion”, and in Para. [0448], discloses “he six-dimensional force and torque sensor 81 detects whether or not the associated foot 45 has landed and the magnitude and direction of the forces acting on the supporting leg 43”.
Another Prior art, Yoshiike et al. (US 2011/0301756) discloses in Para. [0132], [0137], “the posture stabilization control calculator 112 calculates, as a manipulated variable (feedback manipulated variable) required to cause the body posture angle error .DELTA.theta. to converge to "0", a compensating total floor reaction force moment Mdmd which is a required value of the floor reaction force moment to be additionally applied to the robot 1 about the desired ZMP. The calculator 112 calculates the compensating total floor reaction force moment Mdmd by a feedback control law in accordance with the calculated body posture angle error .DELTA.theta”.
Another prior art, Shirokura et al. (US 2011/0264264) teaches in Para. [0165], “calculate the value of Mdmd that allows the body posture angle error .DELTA.theta. to smoothly converge to zero by compensating for the influences of the inertial force in the vertical direction caused by a motion of the robot 1”.
A foreign document, JP2009190122A (See attached English translate of JP2009190122A) teaches in Para. [0055], “The gait data creation device 290 calculates the correction amount of the trunk position vector required to eliminate the ZMP deviation calculated by the means 300, and calculates the ZMP position equal to the target ZMP position”.
Another prior art, CN 103976739 (see attached English translation of CN 103976739) teaches in Para. [0070], “compensation adjustment of the angle of freedom of the ankle joint”.
The examiner notes that the prior arts as cited above fail to suggest, disclose or teach individually or in combination to render obvious limitations of “obtaining a compensation angle of an ankle joint of each of the two legs of the biped robot by inputting the ZMP position, a change rate of the ZMP position, the ZMP expected value, and a change rate of the ZMP expected value to an ankle joint smoothing controller so as to perform a close-loop ZMP tracking control on each of the two legs; adjusting a 
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-10 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 11, the closest prior art, Takenaka et al. (US 5432417 A) teaches a biped robot (See Abstract and Fig. 1A, discloses “a biped walking robot having a body and two legs each connected to the body through a hip joint and each having ankle joint adjacent to its foot portion”, and see Fig. 17, discloses “the foot drive method”) comprising:
a body (See Abstract, “a biped walking robot having a body and two legs each connected to the body through a hip joint”);
a first leg (See Fig. 1, shows robot legs); and
a second leg (See Fig. 1, shows robot legs);
wherein, the body is provided with at least one processor, a storage (See Fig. 2), and an inertial detecting unit coupled to the at least one processor (See Fig. 2, sensor 40); 
the first leg comprises a first six-dimensional force sensor (See Fig. 2, discloses  six dimensional force and torque sensor 36) and a first joint controller bath coupled to the at least one processor (See Fig. 1-2, Co. 4, lines 48-68, discloses “control unit 26 with processor 60), and the second leg comprises a second six-dimensional force sensor  (See Fig. 1, sensor 36 is deployed to each of the legs) and a second joint controller both coupled ta the at least one processor (See Fig. 2, CPU 62/a second processor 62); wherein:
the storage stores one or more computer programs executable on the processor (See Fig. 2), wherein the one or more computer programs comprise:
instructions for obtaining six-dimensional force information (See Col. 5, lines 35-69, “the ground reaction forces acting on the rearward foot and the forward foot are detected from the outputs of the six-dimensional force and torque sensors mounted on the legs, the total actual ground reaction force is calculated as the resultant of the two detected forces”, and Col. 6, lines 52-63, “detecting the six-dimensional force”), and determining a motion state of two legs of the biped robot based on the six-dimensional force information (See a fourth embodiment, Fig. 13, Col. 9, lines 48-62, “After the detection values of the six dimensional force and torque sensors have been fetched in step S400, control passes to step S402 in which the actual moment produced around the target ZMP position is determined”, which constitutes the claimed feature);
instructions for calculating a zero moment point (ZMP) position of each of the two lees of the biped robot based on the six-dimensional farce information (See Fourth embodiment, Fig. 13, lines 48-62, “determine the actual moment produced around the target ZMP position”);
See Col. 17, lines 17-22, “the walking pattern is determined real time during walking”);
Takenaka et al. further discloses in his another publication, US 2005/0110448, Para. [0638], [0735], “correcting body posture angle Mrfdmd, and the compensated total floor reaction force's moment Mdmd”.
Another prior art, Goulding (US 2011/0231050) teaches in Para. [008], “the two offset legs walk in a predominately bipedal gait with the single in-line leg implementing a hopping motion”, and in Para. [0448], discloses “he six-dimensional force and torque sensor 81 detects whether or not the associated foot 45 has landed and the magnitude and direction of the forces acting on the supporting leg 43”.
Another Prior art, Yoshiike et al. (US 2011/0301756) discloses in Para. [0132], [0137], “the posture stabilization control calculator 112 calculates, as a manipulated variable (feedback manipulated variable) required to cause the body posture angle error .DELTA.theta. to converge to "0", a compensating total floor reaction force moment Mdmd which is a required value of the floor reaction force moment to be additionally applied to the robot 1 about the desired ZMP. The calculator 112 calculates the compensating total floor reaction force moment Mdmd by a feedback control law in accordance with the calculated body posture angle error .DELTA.theta”.
Another prior art, Shirokura et al. (US 2011/0264264) teaches in Para. [0165], “calculate the value of Mdmd that allows the body posture angle error .DELTA.theta. to smoothly converge to zero by compensating for the influences of the inertial force in the vertical direction caused by a motion of the robot 1”.
A foreign document, JP2009190122A (See attached English translate of JP2009190122A) teaches in Para. [0055], “The gait data creation device 290 calculates the correction amount of the trunk position vector required to eliminate the ZMP deviation calculated by the means 300, and calculates the ZMP position equal to the target ZMP position”.
Another prior art, CN 103976739 (see attached English translation of CN 103976739) teaches in Para. [0070], “compensation adjustment of the angle of freedom of the ankle joint”.
The examiner notes that the prior arts as cited above fail to suggest, disclose or teach individually or in combination to render obvious limitations of “instructions for obtaining a compensation angle of an ankle joint of each of the two legs of the biped robot by inputting the ZMP position, a change rate of the 2MP position, the ZMP expected value, and a change rate of the ZMP expected value to an ankle joint smoothing controller so as to perform a close-loop ZMP tracking control on each of the two legs; instructions for adjusting a current angle of the ankle joint of each of the two legs of the biped robot in real time according to the compensation angle of the ankle joint; and instructions for repeating the forgoing steps at a preset frequency until a posture control and an ankle joint smoothing is performed in different motion states” and in combination with other limitations of the claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B M M HANNAN/Primary Examiner, Art Unit 3664